Hull, J.,
concurring. Rather than consider a serious constitutional issue not raised in this case, I would use a different route to achieve the same result as that reached by the majority. General Statutes § 46b-62 provides for the payment of reasonable fees to an attorney appointed for a minor child. The suit here, while brought by a child’s mother, concerned only matters affecting the child. Counsel for the plaintiff mother was, in effect, counsel for the child despite the absence of any such appointment. The defendant’s counsel stated specifically at oral argument that he did not contest the trial court’s right to award counsel fees, but only the amount. On the basis of these actions, the defendant may be deemed to have waived any objection to the *57procedure followed. See Timm v. Timm, 195 Conn. 202, 205, 487 A.2d 191 (1985); Keppel v. BaRoss Builders, Inc., 7 Conn. App. 435, 443, 509 A.2d 51 (1986).